Per Curiam.
The case on appeal contains all or a portion of the testimony of two witnesses, one (Mr. Rose) for the respondent and the other (Mr. McCormick) for the petitioner. Indeed, nothing appears to show that any witness testified to the reasonable market value of *594the land covered by the easement or to the reasonable market value of respondent’s remaining land either before or after petitioner acquired such easement. Obviously, the bulk of the testimony offered at the trial does not appear in the record before us.
Petitioner’s three assignments of error relate to the overruling or sustaining of objections to certain questions asked Mr. Rose or Mr. McCormick. Particular discussion of these assignments is deemed unnecessary. Suffice to say, consideration thereof fails to disclose prejudicial error.
No error.